      Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 1 of 35




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                            TALLAHASSEE DIVISION


JAC’QUANN (ADMIRE)
HARVARD; JEREMIAH HILL;
JUAN ESPINOSA; JEROME
BURGESS (a/k/a SHAM’LA GOD
ALLAH); JAMES W.
KENDRICK, JR.; JOHNNY HILL;
AMY FERGUSON and TRACEY
DEAN; on behalf of themselves
and all others similarly situated,       Case No.: 4:19-cv-00212-MW-MAF

                       Plaintiffs

                  v.

MARK INCH, in his official
capacity as Secretary of the Florida
Department of Corrections, and
FLORIDA DEPARTMENT OF
CORRECTIONS, an Agency of the
State of Florida,

                       Defendants.



                PLAINTIFFS’ MOTION FOR
     CIVIL CONTEMPT AND FOR SANCTIONS FOR WITNESS
 INTERFERENCE WITH INCORPORATED MEMORANDUM OF LAW


 I.    INTRODUCTION

       Defendants and their agents continue to interfere with Plaintiffs’ ability to

prosecute their case through ongoing—and escalating—retaliation and threats

                                         1
    Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 2 of 35




against Named Plaintiffs and putative class member witnesses. Defendants have

also failed to take any action to prevent further retaliation and intimidation since the

Magistrate Judge found, after a five-day evidentiary hearing in January 2021, that

FDC staff retaliated against and threatened putative class members. See ECF No.

279 at 2; ECF No. 240 at 40-44.          Plaintiffs’ counsel has repeatedly notified

Defendants of alarming reports of assaults, threats of physical harm, and harassment

of Named Plaintiffs and witnesses, and sought related documents and evidence. Yet,

Defendants simply dismiss all such complaints by Named Plaintiffs and putative

class members as “unsubstantiated”—even those included in the findings of fact by

the Magistrate Judge.

      As the Court has observed, “Defendants control every aspect of their lives,

from food to sanitation,” ECF No. 279 at 9, making putative class members

especially vulnerable to retaliation and intimidation. Given the retaliatory conduct

the Court has already found occurred and another uptick in reports of retaliation and

intimidation by Named Plaintiffs and witnesses, court intervention is crucial to

preserve their safety and ability to participate in this action. Indeed, the law

authorizes sanctions precisely to stop retaliatory and bad faith litigation tactics

before they reach the point of successfully obstructing litigation—or, in this

particular case, where Defendants have such power over class members—causing

even graver harm to Plaintiffs and witnesses. See, e.g., Eagle Hosp. Physicians, LLC


                                           2
      Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 3 of 35




v. SRG Consulting, Inc., 561 F.3d 1298, 1306–07 (11th Cir. 2009) (upholding

dismissal     as   sanction    for   party’s       ongoing   interception   of   privileged

communications); Quiroz v. Superior Bldg. Maint., Inc., No. 06-21594-CIV, 2008

WL 3540599, at *9 (S.D. Fla. Aug. 12, 2008) (dismissing Plaintiff’s complaint with

prejudice upon a finding of bad faith where Plaintiff attempted to bribe three

witnesses).

       Because Defendants have made clear that they will not take any action to stop

this retaliation and interference in the absence of further Court orders, Plaintiffs

hereby move that the Court: 1) find Defendants in contempt of the Court’s January

28, 2020 protective order regarding Mr. Hill and sanction Defendants accordingly;

and 2) sanction Defendants for engaging in bad faith misconduct that interferes with

fair and just litigation of this case.

II.    FACTUAL AND PROCEDURAL BACKGROUND

       A. Defendants’ Retaliation Against Named Plaintiff Johnny Hill

       On December 20, 2019, Named Plaintiff Johnny Hill moved for a protective

order based on Defendants’ employees’ brutal physical assault, violent threats, and

verbal harassment against him for participating in this lawsuit. ECF No. 68. On

January 28, 2021, the Court found Mr. Hill’s “serious allegations of retaliation

against Defendants” credible. ECF No. 96 at 3. The Court entered a protective order

prohibiting Defendants, their employees, agents, and officers from retaliating against


                                               3
    Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 4 of 35




Mr. Hill for prosecuting this lawsuit and for communicating with counsel “so that

this Court may properly achieve the ends of justice entrusted to it.” Id.

      Despite the Court’s Order, Defendants and their employees are engaged in an

escalating course of retaliatory conduct against Mr. Hill, including violent physical

assaults. When Mr. Hill returned to his housing unit after Defendants took his

deposition at Suwannee Correctional Institution, Officer Pope-Jones asked him why

he had been deposed. Johnny Hill Declaration (“Hill Decl.”) at ¶4. Mr. Hill felt

uncomfortable telling Officer Pope-Jones that it was for this lawsuit (a case against

FDC) because of his prior experience of retaliation, and said it was for his criminal

case. Id. On January 16, 2021, Officer Pope-Jones entered Mr. Hill’s cell while Mr.

Hill was alone inside, in violation of FDC policy and procedure, and hit him in the

stomach hard enough to knock the wind out of him. Id. at ¶6; see also

                    Officer Pope-Jones called Mr. Hill a liar for saying that the

deposition had been about Mr. Hill’s criminal case when it was for a lawsuit against

FDC. Id. Officer Pope-Jones then hit Mr. Hill in the stomach a second time, this

time with his radio, and threatened Mr. Hill to keep his mouth shut. Id. Mr. Hill

submitted a grievance about this incident. Id. at ¶7. He also sought medical




                                          4
       Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 5 of 35




attention, and the nurse accused him of lying about Officer Pope-Jones and the

assault. Id. at ¶9-10.

        As part of the meet and confer process regarding this retaliation against Mr.

Hill, Defendants informed Plaintiffs that they had found Mr. Hill’s allegation

“unsubstantiated,” but that Officer Pope-Jones violated FDC policy for entering Mr.

Hill’s cell alone. Defendants claimed that Officer Pope-Jones was purportedly

reassigned out of Mr. Hill’s dorm and ordered not to have contact with him.

However, on Mr. Hill’s way to a legal call on April 15, 2021, he passed Officer

Pope-Jones, who said words to the effect of “I left for a minute but I’m back and I’ll

be down there to see you.” Hill Decl. at ¶12.

        On the following day, April 16, 2021, Mr. Hill was walking back to his cell

after a shower and waiting in front of his cell door for it to be opened. Hill Decl. at

¶13;                            There was reportedly a disturbance elsewhere in the

unit and officers ordered people to the ground. Exhibit 6 at 3, 5, 7; Hill Decl. at ¶13.

Mr. Hill, who is legally blind, was not aware that the order included him. Hill Decl.

at ¶13. When officers approached Mr. Hill, he asked if they were talking to him and

then immediately got on the ground.         Id.;                         Officers then

handcuffed him behind his back, and began escorting him, without the blind cane he




                                           5
    Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 6 of 35




uses to assist him, through the dayroom. Hill Decl. at ¶13-14;

After a few steps, Mr. Hill slipped and fell to the floor, face down on his stomach.

Hill Decl. at ¶14;                       Ex. 5 at 1. The officers positioned themselves

on top of Mr. Hill and held him down with one officer’s knee on Mr. Hill’s back and

another officer choking him with his hand around the back of Mr. Hill’s neck. Hill

Decl. at ¶14;                      . One of the officers told Mr. Hill that this was for

the grievances he had been writing and whispered in his ear “This is how the n*****

George Floyd died.” Hill Decl. at ¶14. The officers then lifted Mr. Hill to his feet

and took him out of the dayroom to the sallyport of the entrance to the dorm. Id. at

¶¶14-15;

      In the sallyport, the same group of officers who had held Mr. Hill down on

the dayroom floor unlocked a holding cell, and then several of them went into the

cell with Mr. Hill, who was still handcuffed behind his back. Hill Decl. at ¶¶15-16;

                     ; Ex. 6 at 3, 5, 7. Inside the holding cell, the officers proceeded to

hit, kick, and punch Mr. Hill. Hill Decl. at ¶16. Before they left, one of them said,

“this is for Pope-Jones.” Id.




                                             6
     Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 7 of 35




          However, the written reports later completed by the officers alter the order of

events. The incident report signed by Officer Ferguson and dated April 16, 2021

states:

                 Officer Sapp and I were placing Inmate Hill into the holding cell
          when Inmate Hill became physically resistant necessitating reactionary
          use of force. During the use of force inmate Hill kicked me in the lower
          leg. Inmate Hill’s actions necessitated the utilization of reactionary
          physical force to prevent further battery.

Ex. 5 at 3.

          The use of force reports by Officers Ferguson and Sapp, and Sergeant Rathel,

all of whom were also involved in handcuffing Mr. Hill and holding him down on

the dayroom floor, further revise the order of events and add new details. These

reports, written in identical language (including errors suggestive of cutting and

pasting), state:

                 [W]hile attempting to place Inmate Hill into the holding cell on
          the bench, Inmate Hill stood to his feet and became belligerent and
          yelling. Officer Ferguson attempted Crisis Intervention Techniques
          which was [sic] proven successful. Once Officer Ferguson turned and
          exited the holding cell, Inmate Hill charged and attempted to exit the
          holding cell. Due to Inmate Hill [sic] actions, Officer Ferguson and

                                             7
     Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 8 of 35




      myself forced Inmate Hill chest first to the floor and utilized our
      bodyweight to control Inmate Hill [sic] extremities until additional staff
      arrived. Once on the ground Inmate Hill began thrashing his
      bodyweight and struck Officer Ferguson, we maintained control of
      Inmate Hill’s extremities.

Ex. 6 at 3 (Sapp report); see id. at 5 (Ferguson report) & 7 (Rathel report).

      Defendants also produced four additional use of force reports, respectively

signed by a Captain, a Lieutenant, and two officers, which all contain the identical

statements:

             I heard an ICS call from Sergeant Dillon Rathel due to a
      reactionary physical force in E-Dormitory vestibule involving Inmate
      Hill, Johnny DC#J33728. Once present in the vestibule I witnessed
      Officer Tyler Sapp and Officer Jason Ferguson maintain control of
      Inmate Hill’s extremities by utilizing their bodyweight to pin Inmate
      Hill to the floor of the holding cell. Once additional staff arrived the
      holding cell door was secured, and Inmate Hill became compliant with
      all commands and force ceased.

Ex. 6 at 9, 11, 13, 15.

      Defendants found Mr. Hill guilty of two Disciplinary Reports for the events

of April 16, 2021: one for disobeying an order, described as Officer Sapp’s order in

the dormitory dayroom to Mr. Hill “to lay chest first on the ground several times to

which inmate Hill did not comply,” Ex. 8 at 1; and a second for battery on a

correctional officer, described as Mr. Hill’s actions in which he “began to thrash his

bodyweight and struck Officer Ferguson on the right shin.” Id. at 3. The “Statement

of Facts” for the Disciplinary Report signed by Officer Ferguson states, “I was

involved in a reactionary physical use involving Inmate Hill, Johnny DC#733728

                                          8
    Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 9 of 35




and Officer T. Sapp. While pinning Inmate Hill to the holding cell floor to gain

compliance and wait for additional staff to arrive, Inmate Hill began thrashing his

bodyweight and struck me on the right shin.” Id. at 9.

      Mr. Hill immediately grieved the officers’ April 16, 2021 actions. Hill Decl.

at ¶19. Officers Ferguson and Sapp submitted Incident Reports regarding Mr. Hill’s

allegations containing the identical statements:

             Inmate Hill alleges that on April 16, 2021 Officer
      [Ferguson/Sapp] and I conducted ourselves in an unprofessional
      manner by using profanity, choking him after he had slipped and fell
      [to/on] the floor, placing our knee on his back after he had slipped and
      fell on the floor and “jumping him in the Holding Cell.” I carry myself
      in a professional manner at all times, so therefore at no time during this
      incident did I utilize profanity towards Inmate Hill, nor did I place my
      knee on Inmate Hill’s back, nor did I choke Inmate Hill, nor did I
      “jump” Inmate Hill in the Holding Cell.

Ex. 7 at 1& 3.

      None of the officers’ reports explain why Officers Ferguson and Sapp entered

the sallyport holding cell with Mr. Hill and remained inside with him, rather than

securing Mr. Hill by having him walk into the holding cell and shutting the door

behind him,

                                                                        . Defendants

did not charge Mr. Hill with any Disciplinary Reports for allegedly “standing up

from the bench” in the holding cell, for becoming “belligerent and yelling,” or for

“charging and attempting to exit the holding cell”—


                                          9
    Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 10 of 35




                                                                        Id.   Despite these

inconsistencies, Defendants rejected Mr. Hill’s grievance as unsubstantiated. Hill

Decl. ¶19 & Ex. D.

       On April 17, 2021, the day after this use of force incident, Mr. Hill asked an

officer to charge his tablet.4 Hill Decl. at ¶20. However, he did not receive his tablet

back, and when he asked the officer why his tablet had not been returned, the officer

told Mr. Hill that he owed Pope-Jones, and that he owed Pope-Jones more than his

tablet. Id. The next day, April 18, Officer Pope-Jones was in Mr. Hill’s dorm,

despite the purported no-contact order, and, as he passed Mr. Hill’s cell, said words

to the effect of “I told you I was back” and “I got you bitch.” Id. at ¶21. Mr. Hill

grieved Officer Pope-Jones’s April 18, 2021 statements to him. Id. Between April

17 and 19, 2021, Mr. Hill had repeated issues with his meals—ranging from getting




4
 The only people in isolation allowed to have tablets are those in Close Management 3. They
must rely on officers to charge their tablets for them.

                                              10
    Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 11 of 35




a soaking wet meal, to an officer spitting tobacco into his food tray, to getting no

food at all. Id. at ¶22.

       In Mr. Hill's subsequent Close Management review, the Institutional

Classification Team used the April 16, 2021 incident to take adverse action against

him, not only retaining him in isolation but also transferring him to a more restrictive

level of Close Management. Ex. 9.

       Plaintiffs’ counsel alerted Defendants to Mr. Hill’s reports of retaliation and

requested relevant video and documents from Defendants. Defendants informed

Plaintiffs that Mr. Hill’s allegations were unsubstantiated, and no further action

would be taken other than to put the directive for Officer Pope-Jones to stay away

from Mr. Hill in writing. Plaintiffs’ counsel continued to meet and confer with

Defendants, requesting depositions of Officer Pope-Jones and the officers involved

in the April 16, 2021 incident, as well as additional documentary evidence related to

these incidents.

       However, as counsel were negotiating these depositions, Mr. Hill reported that

on the night of May 25 or 26, 2021, two officers woke him up and told him he had

a medical callout. Hill Decl. at ¶24. The officers then put side restraints and a waist

chain on Mr. Hill and brought him to the nurse’s station in the wing, but there were

no medical staff. Id. One officer pushed Mr. Hill, who tripped, and then both




                                          11
    Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 12 of 35




officers punched and kicked Mr. Hill while he was on the floor. Id. The attack

stopped only when a Sergeant came into the room. Id.

      B. Defendants’ Retaliation Against Other Named Plaintiffs and
         Witnesses

      On November 23, 2020, Plaintiffs moved for a protective order after

Defendants’ employees attacked, harassed, and threatened putative class members

before, during, and after Plaintiffs’ Rule 34 facility inspections. ECF No. 183. The

Court referred the matter to the Magistrate Judge, who held a five-day evidentiary

hearing in January 2021 that included testimony from 23 witnesses, as well as

submission of numerous exhibits. ECF No. 279 at 1-2. “Based on the evidence and

the witnesses’ testimony, the Magistrate Judge made credibility determinations” and

detailed findings of fact, including finding “that there was ‘actual overt retaliation

by prison officials, as well as threats of retaliation.’” ECF No. 279 at 2. The

Magistrate Judge found that putative class member witnesses provided credible

testimony that officers had retaliated and intimidated them by, inter alia,

interrogating them about communications with Plaintiffs’ counsel, prohibiting or

discouraging them from speaking to counsel, threatening them about disclosing any

information during Plaintiffs’ inspections, insinuating or making them fear they

would be given disciplinary reports for communicating with counsel or filing

grievances, placing them on property restriction after speaking with counsel, calling



                                         12
       Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 13 of 35




them snitches, denying them food or giving them “air trays”5 or otherwise altered

meals, and refusing to flush toilets in cells controlled by staff. ECF No. 240 at 4-15

& 42-43.         Additionally, the Magistrate Judge found that grievances alleging

retaliation “are stopped within the institution and do not proceed to outside

investigation.” Id. at 42. Because “credible testimony was presented that revealed

retaliation exists and is feared,” id. at 42, and because the record established that

Defendants had failed to adequately act to prevent retaliation, the Magistrate Judge

entered a protective order on February 8, 2021. Id. at 42-44.

          On April 7, 2021, the Court vacated the protective order, explaining that “a

protective order prohibiting retaliation or threats of retaliation is nothing more than

a directive to obey the law,” and was therefore unnecessary to protect Plaintiffs’

rights. ECF No. 279 at 6. The Court observed that “a showing of retaliation or

threats of retaliation would be akin to witness tampering,” and “[i]f Plaintiffs can

show that Defendants’ employees are retaliating or threatening to retaliate against

inmates who are participating in this lawsuit, either as potential fact witnesses or

potential class members, they may be entitled to sanctions against Defendants under

this Court’s inherent authority.” Id. at 7-8. Importantly, the Court did not reject the

Magistrate Judge’s factual findings of retaliation, stating that “the Magistrate Judge

issued a lengthy and thoughtful order. . . . dedicat[ing] roughly 33 pages to the


5
    An “air tray” is an empty food tray or bag.

                                                  13
    Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 14 of 35




relevant facts.” Id. at 2. However, Defendants’ position as expressed during meet

and confers with Plaintiffs’ counsel appears to be that these extensive findings of

fact by the Magistrate Judge have no effect, and Defendants consider all of the

allegations underlying these findings of fact to be “unsubstantiated.”                   Indeed,

Defendants report that they have taken no actions since the Magistrate Judge’s order

to address retaliation and threats of retaliation against Named Plaintiffs and

witnesses, including declining to take any corrective action with respect to any of

the involved officers.

       Named Plaintiffs and witnesses who testified at the evidentiary hearing

continue to report retaliation and intimidation by Defendants’ employees. These

incidents of retaliation and intimidation—which reflect only those Named Plaintiffs

and witnesses still willing to risk publicly reporting in the face of this dangerous and

retaliatory environment6—include:

       Dylicia Gresham

       Putative class member Dylicia Gresham testified in the January evidentiary

hearing that officers had listened to attorney-client communications, and, as a result

of her participation in the case, called her a “snitch” and served her “air trays,” and




6
  As the Magistrate Judge concluded, “The actions described [in the evidentiary hearing], and
feared, would reasonably deter most people; all but the toughest or most stubborn among us would
refuse to be involved in an endeavor which is likely to cause greater harm than the potential good
promised.” ECF No. 240 at 44.

                                               14
      Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 15 of 35




a sergeant told her that he was going to make her “time as hard as possible” because

she “had told on him.” ECF No. 240 at 7-8, 12-15. The Magistrate Judge found that

Ms. Gresham “gave credible testimony.” Id. at 12. On May 14, 2021, an affidavit

from Ms. Gresham, dated March 15, 2021, was filed with the Court in which Ms.

Gresham reported that, since she testified about retaliation, Defendants’ employees

have slammed her to the ground, failed to provide medical care, threatened further

violence, insulted and harassed her, and denied her meals, often making statements

specifically linking these actions to Mr. Gresham’s participation in the lawsuit. ECF

No. 300. Ms. Gresham stated:

               Lt. Carrier threatened me and told me that when we write officers
        up for misconduct they get promoted instead of punished and he said if
        I keep writing grievances or crying about the mistreatment to the
        lawyers that I would not be the first mysterious death in D.O.C. I took
        this to mean that he would kill me if I kept complaining, which is the
        purpose of this letter or declaration, because I am now in fear of my life
        or great bodily harm and I desperately feel like an emergency exists
        where me and many other inmates who are active in this court case are
        in imminent risk of general harm or even death.

Id. at 4. On May 25, 2021, Plaintiffs’ counsel sent a letter to the FDC Office of the

Inspector General regarding this retaliation and have not received any response. Ex.

10.

        Tracey Dean

        Tracey Dean was recently added as a Named Plaintiff in this case. ECF Nos.

306 & 309. Around May 22, 2021, an officer called Ms. Dean a “snitch” in front of


                                           15
    Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 16 of 35




other officers and prisoners, and then made a statement to the effect that Ms. Dean

was “involved in that lawsuit over at Lowell” and that she was going to “report

everything over here.” Dean Decl. at ¶3. The same officer has also refused to

provide Ms. Dean meals, several times stating something like, “I’m not feeding that

one.” Id.

      James Kendrick

      On April 16, 2021, officers escorting Named Plaintiff James Kendrick to his

cell after an insulin injection threw Mr. Kendrick to the ground, knelt on him, and

punched him. Kendrick Decl. at ¶2. Later that day, a sergeant came to Mr.

Kendrick’s cell and told him that he could tell his attorneys about the incident with

the officers but that he would not be able to prove it because the cameras in that

dorm hallway do not work. Id. at ¶3;                           Mr. Kendrick filed a

grievance about this incident. Kendrick Decl. at ¶3.




                                         16
    Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 17 of 35




      In Mr. Kendrick’s subsequent Close Management review, the Institutional

Classification Team used the April 16, 2021 incident to continue him on Close

Management II for another six months. Ex. 15; Kendrick Decl. ¶4.

      Derrick Grantley

      Putative class member Derrick Grantley is a witness who provided testimony

regarding retaliation in the January evidentiary hearing. His testimony included that

he believed Defendants retained him on Close Management in retaliation for his

participation in this case rather than releasing him to General Population as

recommended by his classification officer and members of the Institutional

Classification Team. See ECF No. 240 at 8-9 & 15. In March 2021, Mr. Grantley

was finally released from Close Management III to General Population after 21 years

in confinement. Derrick Grantley Decl. at ¶1. However, on May 20, 2021, two days

after Mr. Grantley had a legal call with Plaintiffs’ counsel, four sergeants rushed into

the classroom where Mr. Grantley was taking his GED exam, handcuffed him, and

put him in Administrative Confinement (AC). Id. at ¶ 3. As of June 8, 2021, Mr.




                                                                                  .

                                          17
     Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 18 of 35




Grantley had been in AC for over two weeks without receiving a disciplinary report

or any explanation for his removal from General Population. Id. at ¶ 4.

       Jyrone Lumpkin

       Family members of a witness who testified at the January hearing reached out

to Plaintiffs' counsel after the family was contacted by another putative class

member, Jerome Lumpkin, who expressed concern about Defendants’ treatment of

their family member. Plaintiffs’ counsel scheduled a legal call with Mr. Lumpkin

for June 8, 2021. On June 8, while waiting in classification for his legal call, Mr.

Lumpkin requested to use the bathroom and was told by an officer that if he used the

bathroom, he would be refusing his legal call.11 Lumpkin Decl. at ¶3. Mr. Lumpkin

objected, and officers then escorted him back to the dorm, saying he refused the call.

Id. They also took the bagged lunch Mr. Lumpkin had been carrying (because he

would be out of the dorm for lunch due to the legal call), threw it on the ground, and

made comments Mr. Lumpkin understood as trying to provoke him. Id. at ¶¶ 3-4.

When he told the officers that he would tell his lawyers this information, the officer

said words to the effect of, “well, tell your lawyer she can suck my dick while I




11
  Defendants have repeatedly employed the witness interference strategy of forcing putative
class members to choose between basic needs and accessing legal counsel. See ECF No. 240 at
13-14 & 42-43; see also Exhibit 2 to Plaintiffs’ Response and Memorandum of Law in
Opposition to Defendants’ Motion to Limit Rule 34 Inspections at PLS 0007790-91.

                                             18
    Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 19 of 35




smoke my cigar because she’s not going to be able to do nothing to help you.” Id.

at ¶4.

         C. Plaintiffs’ Efforts to Meet and Confer

         In addition to the prior meet and confer efforts regarding retaliation against

Mr. Hill, on June 4, 2021, after receiving a surge of retaliation and interference

reports, Plaintiffs’ counsel sent a letter to Defendants describing the incidents,

requesting preservation and production of relevant documents and video footage,

and providing notice of this motion. The parties met and conferred on June 8, 2021,

and Plaintiffs explained their position that, because of the late May assault on Mr.

Hill and additional reports from other named Plaintiffs and witnesses, Defendants

needed to take prompt action to prevent further retaliation. Defendants denied that

they had retaliated against Mr. Hill, and accused Plaintiffs’ counsel of coaching

individuals to say they experienced retaliation. Defendants claimed they needed a

longer period to investigate the other allegations, but doubted that any had merit

because of Defendants’ conclusion that all Plaintiffs’ prior allegations of retaliation

and intimidation (inclusive of those the Magistrate Judge found to have occurred)

have been unsubstantiated.

         Mr. Hill’s and other Named Plaintiffs’ and witnesses’ reports of retaliation

and intimidation by Defendants’ agents and employees—and Defendants’ failure to

take any action to stop these unlawful actions—present an urgent situation requiring


                                           19
       Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 20 of 35




judicial intervention to preserve the safety of Named Plaintiffs and witnesses and

Plaintiffs’ ability to gather evidence to prosecute their case.

III.     MEMORANDUM OF LAW

         A. Defendants are in Contempt of the Court’s January 28, 2020
            Protective Order Regarding Johnny Hill and the Court Should
            Sanction Them Accordingly

         In its January 28, 2020 protective order, the Court warned Defendants that it

would hold them in contempt if they retaliated against Mr. Hill for prosecuting this

lawsuit and for communicating with counsel. ECF No. 96. The Court should now

sanction Defendants for continuing to retaliate against Mr. Hill in contempt of the

Order.

               1. Sanctions are Warranted Where Clear and Convincing
                  Evidence Shows Violation of a Protective Order

         District courts have inherent power to enforce compliance with their lawful

orders through civil contempt. Citronelle-Mobile Gathering, Inc. v. Watkins, 943

F.2d 1297, 1301 (11th Cir. 1991) (citing Shillitani v. United States, 384 U.S. 364,

370 (1966)). The petitioning party in a civil contempt proceeding “bears the burden

of establishing by ‘clear and convincing’ proof that the underlying order was

violated.” Howard Johnson Co., Inc. v. Khimani, 892 F.2d 1512, 1516 (11th Cir.

1990). This party must demonstrate that “1) the allegedly violated order was valid

and lawful; 2) the order was clear, definite, and unambiguous; and 3) the alleged

violator had the ability to comply with the order.” McGregor v. Chierico, 206 F.3d

                                           20
    Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 21 of 35




1378, 1383 (11th Cir. 2000). Once the moving party makes this showing, the burden

shifts to the opposing party to produce evidence explaining their noncompliance at

a show cause hearing. Citronelle-Mobile, 943 F.2d at 1301; Loc. Access, LLC v.

Peerless Network, Inc., No. 617CV236ORL78EJK, 2021 WL 1819230, at *8 (M.D.

Fla. Jan. 6, 2021). “At such a hearing, the alleged contemnor is ‘allowed to show

either that he did not violate the court order or that he was excused from

complying.’” Loc. Access, 2021 WL 1819230, at *8 (citing Mercer v. Mitchell, 908

F.2d 763, 768 (11th Cir. 1990)). Excuse from compliance may be supported “only

by showing that [defendants] have made 'in good faith all reasonable efforts to

comply.’” Citronelle-Mobile, 943 F.2d at 1301 (citing United States v. Ryan, 402

U.S. 530, 534 (1971)). Importantly, “the focus of the court's inquiry in civil

contempt proceedings is not on the subjective beliefs or intent of the alleged

contemnors in complying with the order, but whether in fact their conduct complied

with the order at issue.” Howard Johnson Co., 892 F.2d at 1516.

      A court may impose both coercive and compensatory sanctions for violation

of an order. Citronelle-Mobile, 943 F.2d at 1304. When devising sanctions to ensure

compliance, the Court should consider "the character and magnitude of the harm

threatened by continued contumacy and the probable effectiveness of any suggested

sanction in bringing about the result desired." Id. Appropriate sanctions may




                                        21
    Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 22 of 35




include a coercive daily fine, a compensatory fine, coercive incarceration, and

attorneys' fees and costs. Id.

               2. This Court Should Sanction Defendants For Their Ongoing
                  Retaliation Against Johnny Hill in Violation of the Protective
                  Order

      In January 2020, based on Mr. Hill’s reports that Defendants had assaulted,

threatened, and harassed him for participating in this case, the Court issued a

protective order prohibiting Defendants, their employees, agents, and officers from

retaliating against Mr. Hill for prosecuting this lawsuit and communicating with

counsel. ECF No. 96. As described in detail above, despite the Court’s protective

order, Defendants’ employees have continued and escalated their retaliatory attacks

on Mr. Hill.

      Defendants’ ongoing violation of the Court’s January 28, 2020 protective

order for Mr. Hill constitutes sanctionable contempt. The Order is clear, definite,

and unambiguous: it specifically prohibits Defendants, their employees, agents, and

officers, from retaliating against Mr. Hill for prosecuting this lawsuit and

communicating with Plaintiffs’ counsel. ECF No. 96. Defendants did not challenge

the Order as invalid or unlawful, and it remains in effect.

      Defendants cannot contest that they have had sufficient ability and time to

comply with the January 28, 2020 protective order. Yet, in the last year-and-a-half,

besides a purported brief removal of Officer Pope-Jones from Mr. Hill’s unit, which


                                          22
    Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 23 of 35




does not appear to have been properly implemented, Defendants have not pointed to

any other action they have taken regarding retaliation against Mr. Hill. Despite the

Court finding it “necessary” and “prudent” to issue a protective order based on Mr.

Hill’s allegations of retaliation, ECF No. 96 at 3, Defendants maintain that all of Mr.

Hill’s allegations are unsubstantiated.        The evidence, including Mr. Hill’s

declarations in support of the December 2019 motion for a protective order, his

declaration in support of the instant motion, Mr. Hill’s contemporaneously-filed

grievances of each incident, video footage corroborating his chronology of events,

the unreliability of the involved officers’ statements “justifying” their use of force—

and even Defendants’ own purported (and unenforced) shift of Officer Pope-Jones

off Mr. Hill’s unit—demonstrates otherwise.

      Despite having clear notice and the ability and time to comply with the Court’s

order to stop Defendants’ agents and employees from retaliating against Mr. Hill,

Defendants have continued to permit officers to repeatedly target him for violence

and retribution. Accordingly, Plaintiffs request that the Court hold Defendants in

contempt of its protective order for Mr. Hill, and order Defendants to: 1) transfer

him to another facility where he has not previously reported retaliation from

participating in this case; 2) provide him another Close Management Review hearing

where the retaliatory incidents of April 16, 2021, are not used to retain him in




                                          23
     Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 24 of 35




confinement; 3) pay a fine that the Court finds sufficient and just; and 4) pay the

attorney’s fees and costs Plaintiffs incurred in bringing this Motion.

       B. Defendants Have Engaged in Litigation Misconduct Warranting
          Sanctions

              1. Witness Tampering Demonstrates Sanctionable Bad Faith
              Conduct Pursuant to the Court’s Inherent Authority

       In addition to continued retaliation against Mr. Hill, Defendants’ employees

have also perpetrated a campaign of retaliation and intimidation against other Named

Plaintiffs and witnesses. The Magistrate Judge found credible testimony “that

revealed retaliation exists and is feared,” ECF No. 240 at 42, and reports of similar

incidents have again escalated in recent months, as described above.12 This conduct

constitutes witness tampering, interferes with Plaintiffs’ ability to prosecute their

case, and should be sanctioned by the Court pursuant to its inherent power to address

litigation misconduct. Chambers v. NASCO, Inc., 501 U.S. 32, 43-45 (1991); see

also ECF No. 279 at 6-7 (summarizing courts’ inherent power to manage their affairs

and impose sanctions). “[D]istrict courts have broad discretion to determine whether

to impose sanctions and the nature or amount of those sanctions” when it finds a

party acted in bad faith, including where a party delays or disrupts litigation or

hampers the enforcement of a court order. Peer v. Lewis, 606 F.3d 1306, 1316 (11th


12
  Plaintiffs also incorporate by reference the evidence of witness obstruction submitted in
Exhibits 1 and 2 in support of Plaintiffs’ Response and Memorandum of Law in Opposition to
Defendants’ Motion to Limit Rule 34 Inspections, and described in Section E of that document.

                                              24
    Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 25 of 35




Cir. 2010); Barnes v. Dalton, 158 F.3d 1212, 1214 (11th Cir. 1998); see also ECF

No. 279 at 6-7.

      Although the protective order issued by the Magistrate Judge was ultimately

vacated by the Court, the underlying findings of fact in that Order and the Court’s

April 7, 2021 Order gave Defendants clear and unambiguous notice about their

employees’ retaliatory conduct and the risk that Defendants would be sanctioned if

they continued this pattern. Defendants’ failure to take corrective action with respect

to any of the retaliation the Magistrate Judge found to have occurred, or to take any

action at all to prevent further retaliation, as well as Defendants’ employees’ actual

retaliation in the ensuing time period, demonstrate bad faith.

      Additionally, as described below, Defendants’ employees’ conduct also

demonstrates bad faith because it constitutes witness tampering and interference

under three federal statutes. Although “the Court’s authority to issue sanctions ... is

not predicated upon a determination of criminal guilt of violating of these statutes

but instead upon the Court's inherent power,” courts presiding over civil proceedings

often use standards set forth in these statutes as guidelines in evaluating claims of

bad faith litigation conduct.    In re Brican Am. LLC Equip. Lease Litig., 977

F.Supp.2d 1287, 1292 (2013); see generally Govender, 2014 WL 12625086, at *1.

                          a. Witness Tampering Under 18 U.S.C. § 1512




                                          25
     Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 26 of 35




       Defendants’ retaliatory and intimidating conduct constitutes witness

tampering, which is a federal crime under 18 U.S.C. § 1512. This statute prohibits,

inter alia, the use, threat to use, or attempt to use physical force, intimidation, threat,

corrupt persuasion, or misleading conduct toward another person with the intent to

influence, delay, or prevent their testimony in an official proceeding, or to cause or

induce them to withhold testimony from an official proceeding.13 Additionally,



13
  The complete definitions of witness tampering as enumerated in 18 U.S.C. § 1512(a) and (b) are
as follows:

18 U.S.C. § 1512(a)(2)(A) defines witness tampering as the use, threat to use, or attempt to use
physical force against another person with intent to “influence, delay, or prevent the testimony of
any person in an official proceeding.”

18 U.S.C. § 1512(a)(2)(B) defines witness tampering as the use, threat to use, or attempt to use
physical force against another person with intent to cause or induce any person to:
(i) withhold testimony, or withhold a record, document, or other object, from an official
proceeding;
(ii) alter, destroy, mutilate, or conceal an object with intent to impair the object's integrity or
availability for use in an official proceeding;
(iii) evade legal process summoning that person to appear as a witness, or to produce a record,
document, or other object, in an official proceeding; or
(iv) be absent from an official proceeding to which such person has been summoned by legal
process.

18 U.S.C. § 1512(b)(1) defines witness tampering as the knowing or attempted use of intimidation,
threat, corrupt persuasion, or misleading conduct toward another person with intent to “influence,
delay, or prevent the testimony of any person in an official proceeding.”

18 U.S.C. § 1512(b)(2) defines witness tampering as the knowing or attempted use of intimidation,
threat, corrupt persuasion, or misleading conduct toward another person with intent to:
(A) withhold testimony, or withhold a record, document, or other object, from an official
proceeding;
(B) alter, destroy, mutilate, or conceal an object with intent to impair the object's integrity or
availability for use in an official proceeding;
(C) evade legal process summoning that person to appear as a witness, or to produce a record,
document, or other object, in an official proceeding; or

                                                26
    Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 27 of 35




under 18 U.S.C. § 1512(d), witness tampering is defined as intentional harassment

of another person thereby hindering, delaying, preventing, or dissuading any person

from attending or testifying in an official proceeding must be proved.

“‘[H]arassment’” means a serious act or course of conduct directed at a specific

person that causes substantial emotional distress in such a person and serves no

legitimate purpose.” 18 U.S.C. § 1514(d)(1)(B).

      Since the January evidentiary hearing, Defendants’ employees have

physically assaulted at least two Named Plaintiffs and one witness in connection

with their participation in this case, harassed and intimidated Named Plaintiffs and

putative class members verbally and by denying them meals, threatened them with

additional physical assault and denial of meals, mail, property, and privileges, and

misled Plaintiffs’ counsel to believe that witnesses refused legal calls. See supra,

Section II. These actions meet the definitions of witness tampering under 18 U.S.C.

§ 1512 and show Defendants’ bad faith.

                           b. Witness Tampering Under 18 U.S.C. § 1513(b)

       Defendants’ retaliatory conduct against Named Plaintiffs and witnesses for

participating in this case through declarations and hearing and deposition testimony,

also constitutes witness tampering under 18 U.S.C. § 1513(b). This statute prohibits



(D) be absent from an official proceeding to which such person has been summoned by legal
process.


                                           27
    Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 28 of 35




a person from knowingly engaging in any conduct causing bodily injury to another

person or damaging the tangible property of another person, or threatening to do so,

“with intent to retaliate against any person for the attendance of a witness or party at

an official proceeding, or any testimony given or any record, document, or other

object produced by a witness in an official proceeding.” 18 U.S.C. § 1513(b).

Intent to retaliate against a witness under § 1513 can be demonstrated by

circumstantial evidence. See United States v. Tapia, 59 F.3d 1137, 1141 (11th Cir.

1995) (intent to retaliate was reasonably inferred when defendant confirmed

informant’s identity prior to attacking him and testified that did not like snitches).

      After Ms. Gresham testified at the January 2021 evidentiary hearing,

Defendants’ employees physically assaulted Ms. Gresham and called her a “snitch.”

ECF No. 300 at 2. A captain and a lieutenant then refused her medical attention

because she had “told on Sgt. Manners to the Court.” Id. Following Mr. Grantley’s

testimony at the January 2021 evidentiary hearing and a subsequent legal call with

his attorney in connection with submission of a declaration in support of class

certification, Defendants seized Mr. Grantley and transferred him from General

Population to Administrative Confinement. Grantley Decl. at ¶3-4. Officer Pope-

Jones physically assaulted Mr. Hill after he sat for a deposition in this case. Hill

Decl. at ¶6. During the recent time period in which Ms. Dean joined the instant




                                          28
    Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 29 of 35




litigation as a Named Plaintiff, an officer called her a snitch in front of other officers

and prisoners, subjecting her to a risk of a physical harm. Dean Decl. at ¶3-5.

        In each instance, Defendants’ employees caused bodily injury or threatened

to do so after Named Plaintiffs and witnesses gave testimony, spoke to Plaintiffs’

counsel for purposes of compiling a declaration, or joined the instant litigation as a

Named Plaintiff. In doing so, they violated 18 U.S.C. § 1513(b) and further

exhibited bad faith conduct.

                           c. Interference with Due Administration of Justice
                              Under 18 U.S.C. § 1503

      Defendants’ employees’ above-described actions in the form of physical

assaults, threats, intimidation, and harassment of putative class members also violate

18 U.S.C. § 1503 and further demonstrate bad faith litigation conduct. See United

States v. Thomas, 916 F.2d 647, 650 n.3 (11th Cir. 1990) (noting that 18 U.S.C. §

1503 is “a catch-all provision that generally prohibits conduct that interferes with

the due administration of justice”). This statute prohibits anyone from influencing,

obstructing, impending, or endeavoring to influence, obstruct, or impede, the due

administration of justice through corrupt persuasion, threats, or use of force. See 18

U.S.C. § 1503. While specific intent to impede the administration of justice must be

demonstrated under § 1503, the act does not need to in fact be successful in

influencing, obstructing, or impeding the due administration of justice for § 1503 to

apply. See United States v. Johnson, 713 F.2d 654, 661 (11th Cir. 1983); United

                                           29
    Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 30 of 35




States v. Aguilar, 515 U.S. 593, 599 (1995) (concluding an “endeavor” suffices).

Defendants’ employees’ have attempted to obstruct the instant civil rights lawsuit

using violent, threatening, and harassing tactics in violation of 18 U.S.C. § 1503.

      C. The Court Should Sanction Defendants to Preserve the Integrity of
         this Litigation and Deter Future Misconduct

      Defendants’ ongoing intimidation, harassment, and assaults of Named

Plaintiffs and witnesses constitutes witness tampering and litigation interference that

fundamentally undermines the ability of the federal court to administer justice in this

litigation. Defendants’ failure to take corrective action to stop this retaliation

demonstrates the necessity of judicial intervention through sanctions to preserve the

integrity of the federal litigation process.

      Courts have “the ability to fashion an appropriate sanction for conduct which

abuses the judicial process.” Chambers, 501 U.S. at 44-45. “Sanctions under the

Court’s inherent authority may include monetary penalties, adverse inferences, and

the striking of claims or defenses,” among others. Sprint Sols., Inc. v. Fils-Amie, 83

F. Supp. 3d 1290, 1295 (S.D. Fla. 2015); see also Allapattah Servs., Inc. v. Exxon

Corp., 372 F. Supp. 2d 1344, 1373 (S.D. Fla. 2005). The findings of fact by the

Magistrate Judge and the evidence offered by Plaintiffs clearly demonstrate

Defendants’ bad faith litigation conduct, including serious and ongoing intimidation

and retaliation against Named Plaintiffs, witnesses, and putative class members.



                                           30
    Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 31 of 35




Such conduct warrants sanctions because it interferes with Plaintiffs’ ability to

litigate their case and the Court’s ability to fairly assess relevant evidence.

      In order to balance the scales and deter future such conduct, Plaintiffs request

that the Court impose the following types of sanctions against Defendants: drawing

adverse and permissive evidentiary inferences, requiring Defendants to submit a

plan to the Court for how they will address, remediate, and deter retaliation against

putative class members, and ordering Defendants to pay a fine as well as attorneys’

fees and costs associated with bringing this motion.

      Specifically, based on the Magistrate Judge’s findings, Defendants’

subsequent failure to take any remedial action, and the evidence offered by Plaintiffs

of ongoing and recent retaliation and intimidation, the Court should presume that

testimony offered in this case by putative class members is credible and reliable.

Accordingly, the Court should presume that the declarations offered by 8 Named

Plaintiffs and 30 putative class members in support of class certification, including

four of the six individuals highlighted in this motion, are truthful and accurate. The

Court should also draw the adverse inference against Defendants that additional

putative class members would testify similarly if not for Defendants’ dissuasive

conduct, as reflected by Defendants’ successful intimidation and interference with

Ms. Gresham’s participation in the case, described supra. See Great American

Insurance Co. v. Horab, 309 F.2d 262, 264 (8th Cir. 1962) (stating that in a civil


                                           31
    Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 32 of 35




case, evidence that a litigant, or his agent, has attempted to influence or suppress a

witness is receivable as an admission or as an indication of the litigant’s

consciousness that his case is weak or unfounded or that his claim is false or

fraudulent, and that, specifically, an attempt to persuade a witness not to testify is

admissible against the party responsible for that attempt).

      The Court should further order Defendants to submit a plan to the Court for

how they will address, remediate, and deter retaliation against putative class

members by their employees, agents, and officers. Such an order is an appropriate

sanction for the ongoing course of misconduct and also accords necessary deference

to prison officials. As part of this remediation, Defendants should be required to

provide new Close Management reviews to Mr. Hill, Mr. Kendrick, and any other

Named Plaintiffs or witnesses who have been continued, upgraded, or placed in

restrictive housing settings based on the retaliatory incidents described above or the

January evidentiary hearing.

      Because Defendants failed to take any action to curb retaliation and

intimidation despite clear and unambiguous notice of the retaliation and threats

against putative class members reflected in the Magistrate Judge’s factual

determinations, the Court should also order Defendants to pay a fine in an amount

that the Court finds appropriate to deter retaliatory conduct in the future, and order

Defendants to pay Plaintiffs’ attorneys’ fees and costs incurred in bringing this


                                         32
      Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 33 of 35




Motion, including any evidentiary hearing. See Chambers, 501 U.S. at 45-46

(holding that a court may assess attorney’s fees when a party has acted in bad faith,

vexatiously, wantonly, or for oppressive reasons) (citing Alyeska Pipeline service

Co. v. Wilderness Society, 421 U.S. 240, 258-59 (1975)).

IV.     CONCLUSION

        For the foregoing reasons, Plaintiffs request the Court hold Defendants in

contempt of its January 28, 2020 protective order and sanction Defendants for their

ongoing course of litigation misconduct including witness retaliation and

interference.

Dated: June 15, 2021                   Respectfully submitted,

                                       s/ Lori Rifkin
                                       Lori Rifkin*
                                       CA Bar No. 244081
                                       Rifkin Law Office
                                       3630 High St. #18917
                                       Oakland, CA
                                       Telephone: (510) 414-4132
                                       lrifkin@rifkinlawoffice.com

                                       Kelly Knapp
                                       Fla. Bar No. 1011018
                                       Leonard L. Laurenceau
                                       Fla. Bar No. 106987
                                       Marta Jaszczolt
                                       Fla. Bar No. 119537
                                       Southern Poverty Law Center
                                       2 South Biscayne Blvd.
                                       Miami, FL 33137
                                       Telephone: (786) 457-7310
                                       kelly.knapp@splcenter.org

                                         33
Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 34 of 35




                              leo.laurenceau@splcenter.org
                              marta.jaszczolt@splcenter.org

                              Krista Dolan
                              Fla. Bar No. 1012147
                              Southern Poverty Law Center
                              106 E. College Ave., #1010
                              Tallahassee, FL 32301
                              Telephone: (850) 688-3908
                              Krista.dolan@splcenter.org

                              Dante P. Trevisani
                              Fla. Bar No. 72912
                              Laura A. Ferro
                              Fla. Bar No. 1015841
                              Sam Thypin-Bermeo
                              Fla. Bar No. 1019777
                              Marcel A. Lilavois, Jr.
                              Fla. Bar No. 1016175
                              Kara Wallis
                              Fla. Bar No. 1028563
                              Florida Justice Institute, Inc.
                              PO BOX 370747
                              Miami, FL 33137
                              Telephone: (305) 358-2081
                              dtrevisani@floridajusticeinstitute.org
                              lferro@floridajusticeinstitute.org
                              sthypin-bermeo@floridajustice.org
                              kwallis@floridajusticeinstitute.org

                              Andrea Costello
                              Fla. Bar No. 532991
                              Christopher M. Jones
                              Fla. Bar No. 994642
                              Rachel Ortiz
                              Fla. Bar No. 83842
                              Florida Legal Services
                              122 E. Colonial Drive, Suite 100
                              Orlando, FL 32801
                              Telephone: (407) 801-0332

                                34
    Case 4:19-cv-00212-MW-MAF Document 319 Filed 06/15/21 Page 35 of 35




                                         andrea@floridalegal.org
                                         christopher@floridalegal.org
                                         rachel.ortiz@floridalegal.org

                                         * Admitted Pro hac vice
                                         Attorneys for Plaintiffs

                           Certificate of Word Limit

      Pursuant to N.D. Local Rule 7.1(F), the undersigned counsel hereby certifies

that this motion contains 7,807 words.

                                                s/ Lori Rifkin
                                                Lori Rifkin




                                           35
